
	

116 HR 2397 : American Manufacturing Leadership Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2397
		IN THE SENATE OF THE UNITED STATES
		July 24, 2019 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the National Institute of Standards and Technology Act to make changes to the
			 implementation of the Manufacturing USA Network, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Manufacturing Leadership Act. 2.Changes in implementation of manufacturing USASection 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s) is amended—
 (1)in the section heading by striking Network for manufacturing innovation and inserting Manufacturing USA Network; (2)by striking centers for manufacturing innovation each place it appears in subsections (a)(3)(B), (b)(1), (d), (g), and (i) and inserting Manufacturing USA institutes;
 (3)by striking center for manufacturing innovation each place it appears in subsections (d)(1), (d)(4)(E), (g), and (h)(1) and inserting Manufacturing USA institute; (4)by striking center each place it appears in subsection (d)(2), (d)(4)(E), and (d)(5) and inserting Manufacturing USA institute;
 (5)in subsection (a)— (A)in the subsection heading, by striking Network for Manufacturing Innovation Program and inserting Manufacturing USA Program;
 (B)in paragraph (1), by striking Network for Manufacturing Innovation Program and inserting Manufacturing USA Program; (C)in paragraph (2)—
 (i)in subparagraph (G), by striking and at the end; (ii)in subparagraph (H), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (I)to contribute to the development of regional manufacturing innovation clusters across the Nation.; and
 (D)in paragraph (3)(A), by striking Network for Manufacturing Innovation and inserting Manufacturing USA Network; (6)in subsection (b)—
 (A)in the subsection heading, by striking Network for Manufacturing Innovation and inserting Manufacturing USA Network; and (B)in paragraph (2), by striking Network for Manufacturing Innovation and inserting Manufacturing USA Network;
 (7)in subsection (c)— (A)in the subsection heading, by striking Centers for manufacturing innovation and inserting Manufacturing USA institutes;
 (B)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking center for manufacturing innovation is a center and inserting Manufacturing USA institute is an institute;
 (ii)by striking Secretary each place it appears in subparagraph (C) and (D) and inserting agency head; (C)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking center for manufacturing innovation and inserting Manufacturing USA institute; (ii)by striking subparagraph (E);
 (iii)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and moving the margins of such clauses (as so redesignated) two ems to the right;
 (iv)in the matter preceding clause (i) (as so redesignated), by striking Activities of a Manufacturing USA institute may include and inserting the following:  (A)Required activitiesActivities of a Manufacturing USA institute shall include;
 (v)in clause (i), as so redesignated, by striking cost, time, and risk and inserting cost, time, or risk; (vi)in clause (ii), as so redesignated, by inserting before the period at the end the following: addressing workforce needs through training and education programs at all appropriate education levels, including programs on applied engineering;
 (vii)in clause (iii), as so redesignated, by inserting before the period at the end the following: , as appropriate; (viii)in clause (iv), as so redesignated, by striking women and minority owned and inserting women, minority, and veteran owned 
 (ix)by inserting after clause (iv) (as so redesignated) the following:  (v)Development of roadmaps or leveraging of existing roadmaps with respect to technology areas being pursued by that Manufacturing USA institute that take into account the research and development undertaken at other Manufacturing USA institutes and Federal agencies with respect to such areas.; and
 (x)by adding at the end the following:  (B)Permissible activitiesActivities of a Manufacturing USA institute may include such other activities as the agency head, in consultation with Federal departments and agencies whose missions contribute to, or are affected by, advanced manufacturing, considers consistent with the purposes described in subsection (a)(2).; and
 (D)in paragraph (3)— (i)in subparagraph (A), by striking centers for manufacturing innovation and inserting Manufacturing USA institutes;
 (ii)in subparagraph (B), by striking center for manufacturing innovation and inserting Manufacturing USA institute; and (iii)by adding at the end the following:
						
 (C)ApplicationEffective beginning on the date of the enactment of the American Manufacturing Leadership Act, an institute shall be subject to subsections (a)(2), (c), and (d) in the same manner and to the same extent as such provisions apply to a Manufacturing USA institute established pursuant to this section if such institute—
								(i)
 (I)is, as of such date of enactment, considered a Manufacturing USA institute under subparagraph (A) or recognized as a Manufacturing USA institute under subparagraph (B); and
 (II)as of such date of enactment, receives Federal financial assistance under subsection (d) or otherwise consistent with the purposes of this section; or
 (ii)is under pending agency review for such recognition as of such date of enactment.; (8)in subsection (d)—
 (A)in paragraph (1)— (i)by striking Secretary and inserting agency head; and
 (ii)by inserting for a period of not less than 5 and not more than 7 years after financial assistance; (B)in paragraph (2), by striking Secretary each place it appears and inserting agency head;
 (C)by striking paragraph (3); (D)in paragraph (4)—
 (i)by amending subparagraph (A) to read as follows:  (A)Competitive, merit reviewIn awarding financial assistance under paragraph (1), the agency head shall—
 (i)use a competitive, merit review process that includes peer review by a diverse group of individuals with relevant expertise from both the private and public sectors; and
 (ii)ensure that the technology focus of a Manufacturing USA institute does not substantially duplicate the technology focus of any other Manufacturing USA institute.;
 (ii)in subparagraph (B)(i), by striking Secretary and inserting agency head; (iii)by amending subparagraph (C) to read as follows:
						
 (C)Performance measurement, transparency, and accountabilityFor each award of financial assistance under paragraph (1), the agency head shall develop and implement metrics-based performance standards to assess the effectiveness of activities funded in making progress toward the purposes of the Program, including the effectiveness of Manufacturing USA institutes in advancing technology readiness levels or manufacturing readiness levels.;
 (iv)in subparagraph (D), by striking the Secretary shall and all that follows through collaborate and inserting the following: the agency head, in coordination with the National Program Office, as appropriate, shall collaborate; and
 (v)in subparagraph (E)— (I)in the matter preceding clause (i), by striking Secretary and inserting agency head; and
 (II)in clause (x), by striking center for manufacturing and inserting Manufacturing USA institute; and (E)in paragraph (5)—
 (i)by amending subparagraph (A) to read as follows:  (A)Term of award (i)In generalSubject to clause (ii), an award made to a Manufacturing USA institute may be renewed for an additional period not to exceed the duration of the original funding award, subject to a rigorous merit review. In awarding additional funds, the agency head shall consider the extent to which the institute has made progress in achieving the purposes described in subsection (a) and carrying out the activities specified in subsection (c)(2).
 (ii)Existing institutesNotwithstanding clause (i), an institute already in existence or undergoing a renewal process on the date of enactment of the American Manufacturing Leadership Act—
 (I)may continue to receive support for the duration of the original funding award beginning on the date of establishment of that institute; and
 (II)shall be eligible for renewal of that funding pursuant to clause (i).;  (ii)in subparagraph (B), by striking Secretary each place it appears and inserting agency head; and
 (iii)by striking subparagraph (C); (9)by amending subsection (e) to read as follows:
				
					(e)Grant program for public service activities for manufacturing USA institutes without federal
 fundingThe Secretary may award grants on a competitive basis to Manufacturing USA institutes that are no longer recognized as such under subsection (c)(3)(C) to carry out workforce development, outreach to small- and medium-sized manufacturers, and other activities that—
 (1)are determined by the Secretary to be in the national interest; and (2)are unlikely to receive private sector financial support.;
 (10)in subsection (f)— (A)in paragraph (1), by striking Network for Manufacturing Innovation Program and inserting Manufacturing USA Program;
 (B)in paragraph (2)— (i)in subparagraph (E), by striking and at the end;
 (ii)in subparagraph (F), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
						
 (G)to work with non-sponsoring Federal agencies to explore and develop options for sponsoring Manufacturing USA institutes at such agencies;
 (H)to work with sponsoring Federal agencies to develop and implement network-wide performance goals with measurable targets and timelines;
 (I)to help develop pilot programs that may be implemented by the Manufacturing USA institutes to address specific purposes of the Program, including to accelerate technology transfer to the private sector; and
 (J)to identify and disseminate best practices for workforce education and training across Manufacturing USA institutes and further enhance collaboration among Manufacturing USA institutes in developing and implementing such practices.; and
 (C)by amending paragraph (5) to read as follows:  (5)Hollings manufacturing extension partnershipThe Secretary shall ensure that the National Program Office incorporates the Hollings Manufacturing Extension Partnership into Program planning to ensure—
 (A)significant outreach to, participation of, and engagement of small- and medium-sized manufacturers in Manufacturing USA institutes across the entirety of the manufacturing supply chain; and
 (B)that the results of the Program, including technologies developed by the Program, reach small- and medium-sized manufacturers and that such entities have access to technical assistance, as appropriate, in deploying those technologies.;
 (11)in subsection (g)— (A)in paragraph (1)(A)—
 (i)by striking The Secretary and all that follows through report to the Secretary and inserting the following: Each agency head shall require each recipient of financial assistance from that agency under subsection (d)(1) and any other institutes considered to be Manufacturing USA institutes pursuant to subsection (c)(3) to annually submit to the appropriate agency head a report; and
 (ii)by adding at the end the following: Each agency head shall submit such reports to the Secretary.; and (B)by amending paragraph (3) to read as follows:
					
						(3)Assessments by gao
 (A)AssessmentsNot less frequently than once every 3 years, the Comptroller General shall submit to Congress an assessment of the operation of the Program during the most recent 3-year period, including an assessment of the progress made towards achieving the goals specified in the national strategic plan for advanced manufacturing required under section 102(b)(7) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622(b)(7)).
 (B)ElementsEach assessment submitted under subparagraph (A) shall include, for the period covered by the report—
 (i)a review of the management, coordination, and industry utility of the Program; (ii)an assessment of the extent to which the Program has furthered the purposes described in subsection (a)(2);
 (iii)such recommendations for legislative and administrative action as the Comptroller General considers appropriate to improve the Program; and
 (iv)an assessment as to whether any prior recommendations for improvement made by the Comptroller General have been implemented or adopted.;
 (12)in subsection (h)— (A)in paragraph (2), by striking subsection (e) and inserting subsection (k); and
 (B)by adding at the end the following:  (7)Collaborations with other federal agenciesThe Secretary shall collaborate with Federal agencies whose missions contribute to, or are affected by, advanced manufacturing to identify and leverage existing resources at such Federal agencies to assist Manufacturing USA institutes in carrying out the purposes of the program specified in subsection (a)(2). Such existing resources may include programs—
 (A)at the Department of Labor relating to labor and apprenticeships; (B)at the Economic Development Administration relating to regional innovation, such as the Regional Innovation Strategies program;
 (C)at the Department of Education relating to workforce development, education, training, and retraining;
 (D)at the Department of Defense relating to procurement and other authorities of the Department of Defense;
 (E)at the Food and Drug Administration relating to biopharmaceutical manufacturing; (F)at the National Science Foundation, including the Advanced Technological Education program;
 (G)at the National Aeronautics and Space Administration relating to procurement, workforce development, education, training, and retraining; and
 (H)additional programs that the Secretary determines are appropriate to support the activities of existing Manufacturing USA institutes.; and
 (13)by adding at the end the following:  (j)DefinitionsIn this section:
 (1)Agency headThe term agency head means the head of any Executive agency (as defined in section 105 of title 5, United States Code), excluding the Department of Defense, that is providing financial assistance for a Manufacturing USA institute, including the Secretary of Commerce and the Secretary of Energy.
 (2)Regional innovation clusterThe term regional innovation cluster has the meaning given such term in section 27(f)(1) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722(f)(1)).
						(k)Authorization of appropriations
 (1)NISTThere are authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2020 through 2024.
 (2)ReservationOf the amount made available under paragraph (1) the Secretary shall reserve not less than $5,000,000 for the National Office of the Manufacturing USA Program established under subsection (f).
 (3)Department of energyFor Manufacturing USA institutes operated by the Department of Energy, there are authorized to be appropriated to the Secretary of Energy—
 (A)$70,000,000 for each of fiscal years 2020, 2021, and 2022; and (B)$84,000,000 for each of fiscal years 2023 and 2024..
 3.Increased emphasis on regional innovation within and extension of regional innovation programSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended— (1)in subsection (b)(2) by adding at the end the following new subparagraph:
				
 (I)Developing relationships at the local level to build supply chains and use existing capabilities of entities operating on that level to bring economic growth to suburban and rural areas.; and
 (2)in subsection (g)(2) by striking 2019 and inserting 2024.  Passed the House of Representatives July 23, 2019.Cheryl L. Johnson,Clerk 